Citation Nr: 0532178	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

3.  Eligibility to Dependents' Educational Assistance (DEA) 
under Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  
He died in January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the appellant's claims of 
service connection for the cause of the veteran's death, 
entitlement to DIC under 38 U.S.C.A. § 1151, and entitlement 
to DEA.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2004.  A copy of the hearing transcript is associated with 
the claims file.  

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in July 2004 for additional 
development of the record.  

After completion of the requested development, the AMC issued 
a Supplemental Statement of the Case (SSOC) with confirmed 
the determination previously entered, and returned the case 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran died in January 2000.  The Certificate of 
Death lists the immediate cause of death as cardiac arrest, 
due to (or as a consequence of) respiratory arrest, due to 
(or as a consequence of) respiratory failure, due to (or as a 
consequence of) lung cancer; with chronic obstructive 
pulmonary disease (COPD) listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.

4.  Neither cardiac arrest, respiratory arrest, respiratory 
failure, lung cancer, nor COPD were first manifest during 
service or within one year of separation.

5.  The statutory criteria for eligibility for educational 
assistance have not been met.

6.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.



CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death; nor may lung cancer be presumed to have 
been incurred as a result of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.312, 3.361 (2005).

3.  The statutory requirements for eligibility for Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§  
3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
appellant in May 2002, prior to the initial unfavorable 
agency decision which was issued in January 2003.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

With regard to the content, or scope of the May 2002 duty-to-
assist letter, as well as that of a subsequent duty-to-assist 
letter sent to the appellant in August 2004, the Board finds 
that VA fully notified the appellant of what is required to 
substantiate her claims.  Together, the VCAA letters of May 
2002 and August 2004, the rating decision of January 2003, 
and the August 2003 Statement of the Case, and September 2005 
supplemental statement of the case provided the appellant 
with a summary of the evidence, the applicable laws and 
regulations and a discussion of the facts of the case.  VA 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The appellant was 
advised that it was her responsibility to either send medical 
treatment records from her late husband's private 
physician(s) regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  Although the appellant was not specifically asked to 
provide any evidence in her possession that pertained to her 
claims, the Board finds that the appellant was not prejudiced 
by such failure.  The appellant was requested to tell the RO 
about any additional information or evidence that she wanted 
the RO to obtain, and thus, was, in effect requested to 
submit all evidence in her possession that pertained to her 
claims.  Moreover, and in response to that request, the 
appellant completed the necessary VA Form(s) 21-4142 
Authorization and Consent to Release Information to VA and 
additional records were subsequently obtained and added to 
the claims file.  It is therefore the Board's conclusion that 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the veteran's June 
1946 separation examination report, VA treatment records, 
private treatment records and a VA medical opinion dated in 
April 2005, as well as testimony and written statements from 
the appellant.  As VA examinations and other medical evidence 
are of record, the Board finds no further VA opinion 
necessary in this case.  The record reflects that attempts to 
obtain additional, if any, service medical records of the 
veteran were unsuccessful.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

II.  Service Connection for the Cause of the Veterans Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for a chronic disease, including malignant tumors, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In addition, certain specified disabilities, including lung 
cancer, which become manifest at any time after separation 
from service in a "radiation-exposed veteran" shall be 
service connected.  38 U.S.C.A. § 1112(c)(1), (2) (West 
2002); 38 C.F.R. § 3.309(d)(1), (2) (2005).  The term 
"radiation-exposed veteran" means a veteran who 
participated in a "radiation risk activity."  38 U.S.C.A. § 
1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2005).  
The term "radiation-risk activity" means on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war of Japan 
during World War II, resulting in an opportunity for exposure 
to radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. 
§ 3.309(d)(3)(ii) (2005).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, the appellant asserts that the veteran's lung 
cancer, which ultimately led to his demise, was first 
manifest during service as a spot noted on a chest x-ray 
taken during service.  The appellant offered testimony in 
this regard at her personal hearing before the undersigned in 
March 2004.  

As noted hereinabove, the only service medical record 
available for review is the veteran's June 1946 separation 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran was not service-connected for any disease or 
injury during his lifetime.  The appellant alleges, as one 
theory of entitlement, that the veteran's death was related 
to service.  She is not competent to make such an assessment.  
The appellant as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has thoroughly reviewed the evidence of record.  
However, there is no evidence in the claims file to support 
the appellant's allegations that the veteran's death was 
related to service.  Although the majority of the service 
medical records are unavailable, a copy of the veteran's June 
1946 separation examination is associated with the claims 
file and has been reviewed.  The examination report is 
negative for complaints, findings or diagnosis of cancer, 
respiratory disability, and a chest x-ray was normal.  The 
competent evidence of record establishes that the veteran had 
medical treatment for cancer beginning in 1999, more than 50 
years after service. 

In an April 2005 VA medical opinion, the physician addresses 
the appellant's contention that the veteran was diagnosed 
lung problems during service.  The doctor referred to a 
November 1994 chest x-ray which stated that the veteran had a 
calcified granuloma in his right lung.  However, the 
physician also noted that there was no medical evidence of 
record to show that the granuloma was in any way related to 
the veteran's lung cancer.  

Although the service medical records were presumably 
destroyed, there is no pertinent medical evidence in the 
claims file showing that the veteran had lung cancer, or that 
he was treated for a spot on his lung, or any other 
respiratory disability for over 50 years after separation 
from service.  The Certificate of Death lists the immediate 
cause of death as cardiac arrest, due to (or as a consequence 
of) respiratory arrest, due to (or as a consequence of) 
respiratory failure, due to (or as a consequence of) lung 
cancer; with chronic obstructive pulmonary disease (COPD) 
listed as a significant condition contributing to death but 
not resulting in the underlying cause.  There is no competent 
evidence of the fatal disease processes during service or 
within one year of separation.  Competent evidence does not 
attribute any of these diagnoses to service.  Without any 
competent evidence of a nexus between the cause of the 
veteran's death and service, the claim for service connection 
for cause of the veteran's death must be denied.

Furthermore, there is no evidence to suggest that the veteran 
participated in a radiation risk activity during service, and 
the appellant has never asserted such.  Hence, service 
connection for the cause of the veteran's death due to lung 
cancer based on exposure to radiation is also not warranted.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

III.  DIC under 38 U.S.C.A. § 1151

Alternatively, the appellant contends that she is entitled to 
dependency and indemnity compensation (DIC) under provisions 
of 38 U.S.C.A. § 1151.  She maintains that the veteran would 
not have died, or in the least would had lived longer, had VA 
provided the proper care and treatment to the veteran after 
he was diagnosed with lung cancer.  The appellant and her son 
testified as to the veteran's symptoms and the treatment or 
lack thereof he received from VA between mid 1999 and the 
time of his death in January 2000.

The record shows that the veteran was first noted to have a 
new chest x-ray abnormality in the upper lobe of his left 
lung in March 1999.  A May 1999 biopsy of the lesion revealed 
a large cell carcinoma of the lung.  Pulmonary function tests 
in June 1999 showed an FEV1 of 2.24 liters.  A cardiac 
evaluation showed significant coronary artery disease which 
was confirmed by cardiac catheterization.  In July 1999, the 
veteran had coronary angioplasties, with stents placed into 
the diagonal and right coronary arteries.  

In August 1999, the veteran underwent a left upper lobectomy.  
At the time of surgery, a tumor was found in the left upper 
lobe, and the area was stuck to the chest wall up by the 
first and second and third ribs.  It was bluntly taken down 
off the chest wall.  The final pathology report revealed 
moderately differentiated squamous cell carcinoma of the 
lung.  The tumor was 9x6x3 cm in size.  It had a 1 cm free 
bronchial margin but there was angiolymphatic and visceral 
pleural involvement.  There was no mediastinal lymph node 
involvement.  A sclerotic nodule consistent with a granuloma 
was also found in the left upper lobe specimen.  An oncology 
consultation was done after the surgery and indicated that 
there was no need for any additional chemotherapy or 
radiation at that time.  The veteran was discharged from the 
hospital on August 26, 1999.  The veteran was evaluated in 
October 1999 and was felt to have neuropathic post 
thoracotomy pain.  A November 1999 VA medical record 
indicated that the veteran had lost 30 pounds in the prior 
three months.  A chest x-ray showed only post operative 
changes and a healing 7th left rib fracture.  Metastatic 
disease was considered and a bone scan was done in December 
1999 which revealed, "Probable metastatic disease to the 
left 2nd rib anteriorly and the 8th rib in the mid-axillary 
line; possible metastasis to the left 6th rib, but residual 
healing from surgery is also possible."  The veteran was 
advised of these findings and was referred to a home hospice 
program.  The veteran subsequently consulted a private 
oncologist for a second opinion in December 1999.  Magace was 
prescribed and he was told that he was only a candidate for 
palliative radiation therapy at that time.  The veteran went 
for a third opinion in January 2000 with another private 
physician.  Again, he was not found to be a candidate for 
radiation therapy or chemotherapy.  Palliative radiation 
therapy was offered but the veteran opted not to receive it 
and continued in his home hospice program.  As noted above, 
the veteran died in January 2000.

Appellant essentially is claiming that VA was careless, 
negligent, or otherwise made an error in judgment in either 
their treatment of him in August 1999 or subsequent care, or 
lack of care, from his discharge from the hospital until his 
death in January 2000. 

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2005).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2005).

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The appellant is asserting a claim under 38 U.S.C.A. § 1151 
for the untimely death of her late husband.  The appellant 
argues that VA treatment, or the lack thereof, caused and/or 
contributed to, and/or unnecessarily hastened the veteran's 
death due to lung cancer.  As shown by the medical evidence, 
the veteran was diagnosed with a large cell carcinoma of the 
lung in May 1999 and he subsequently underwent a left upper 
lobectomy with no follow-up chemotherapy or radiation 
therapy.  The veteran subsequently died in January 2000.  

The RO/AMC obtained a medical opinion in April 2005 from a 
physician at the Washington, DC VA Medical Center.  The 
physician noted the veteran's history as reported 
hereinabove, and opined that the veteran's death was not due 
to VA medical treatment.  The physician noted that the 
veteran had appropriate surgical therapy for his tumor after 
the diagnosis.  Although all visible tumor was removed at the 
time of surgery, the physician noted that the veteran's 
overall prognosis was poor for the following reasons:  (1) 
The tumor was rather large - 9cm; (2) There was 
angiolymphatic involvement as well as visceral pleural 
involvement and; (3) the tumor had to be "peeled off" the 
chest wall so as likely as not there was also some chest wall 
involvement.  

The physician also indicated that he agreed with the August 
1999 oncology consultation.  Since there was no evidence of 
metastases and all visible tumor was removed at the time of 
the surgery, there was no role for radiation therapy.  The 
physician opined that there was also no role for chemotherapy 
for that type of lung cancer.  After discharge from the 
hospital, the veteran was placed in a home care program.  The 
physician noted that, in addition to what appeared to be home 
visits and telephone conversations with different medical 
personnel, the veteran was seen by a primary care physician 
at periodic intervals.  Once the diagnosis of metastatic 
disease was considered, the veteran was given appropriate 
tests.  When the diagnosis of metastatic lung cancer was 
made, the veteran was informed of his diagnosis and place in 
a home hospice program.  The physician also pointed out that 
the two private doctors in essence agreed with that therapy, 
or at least they did not offer any other alternative therapy.  

The physician noted that the veteran demonstrated metastatic 
carcinoma of the lung within 4 months of the surgery.  More 
frequent hospital visits may have been more reassuring and 
helpful to the veteran and his family, but the physician 
opined that they would not have changed the final outcome.  
The physician noted that squamous cell carcinoma of the lung, 
unless it was resected at a very early stage, had a high 
mortality rate.  The veteran's tumor appeared to be in an 
aggressive stage at the time of its resection.  

In sum, the independent medical opinion detailed above was 
obtained to properly address the medical questions presented 
by this case.  The physician, who reviewed the evidence at 
the request of the Board, concluded that it was unlikely that 
the veteran's death was caused or materially accelerated by 
VA healthcare providers.  He saw no evidence of carelessness, 
negligence, or lack of any proper skill in the treatment 
given the veteran.  He added that there were no material 
errors in judgment or similar instance of fault on the part 
of VA that materially hastened his death.  In essence, the 
physician explained that the veteran's cancer was very 
aggressive and that his prognosis was poor, regardless of the 
surgical results in August 1999.  No medical opinion or other 
competent medical evidence to the contrary has been submitted 
to support the appellant's assertions.

The Board has also considered the testimony provided by the 
appellant and her son at the March 2004 personal hearing, 
which has been given weight as to their observation of the 
veteran's symptoms.  However, it does not appear that the 
appellant or her son is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002).  In this case, the Board 
finds that the preponderance of the evidence, in particular 
the conclusion of the VA physician, is against the 
appellant's claim and that, therefore, the provisions of § 
5107(b) are not applicable.  Accordingly, the appeal is 
denied.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.312, 3.361 (2005).

IV.  DEA under 38 U.S.C., Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § § 
3.807, 21.3020, 21.3021 (2005).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  Accordingly, 
neither the appellant nor her children can be considered 
"eligible persons" entitled to receive educational 
benefits.  38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. 
§ § 3.807 21.3021(a)(2005).

Because the appellant and the veteran's children do not meet 
the basic criteria under the law for eligibility for DEA 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DEA benefits is denied as a matter of law.

As the preponderance of the evidence is against all of the 
appellant's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


